In a child sup*563port proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Rockland County (Warren, J.), dated May 6, 2005, which dismissed his objections to a temporary order of support of the same court (Miklitsch, S.M.), dated April 6, 2005.
Ordered that the appeal is dismissed, without costs or disbursements, as no appeal lies as of right from a nondispositional order, and leave to appeal has not been granted (see Family Ct Act § 439 [e]; § 1112 [a]).
The order appealed from dismissed the father’s objections to a temporary order of support on the basis that such objections cannot be brought. As it is not an order of disposition, it is not appealable as of right (see Family Ct Act § 439 [e]; § 1112 [a]; Matter of Ciotti v Butera, 24 AD2d 983 [1965]; see Firestone v Firestone, 44 AD2d 671, 672 [1974]). Adams, J.P., Santucci, Fisher and Covello, JJ., concur.